      Case 3:19-cv-00293-DPM Document 34 Filed 09/24/20 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  NORTHERN DIVISION

GREGORY ROSE                                                 PLAINTIFF

v.                       No. 3:19-cv-293-DPM

MIKE GIBSON, Judge, Osceola;
CATHERINE DEAN, Prosecutor,
Osceola; OILLIEY COLLINS, Chief,
Osceola Police Department; TERRY,
Detective, Osceola Police Department;
and CHRIS GILLIS, Detective, Osceola
Police Department                                      DEFENDANTS

                             JUDGMENT

     Rose's complaint is dismissed without prejudice.




                                       D .P. Marshall Jf
                                       United States District Judge
